t c memo united_states tax_court albert m kun petitioner v commissioner of internal revenue respondent docket no 11988-06l filed date p filed a petition for review pursuant to sec_6320 i r c in response to a determination by r that lien action was appropriate held r’s determination to proceed with collection is sustained albert m kun pro_se margaret burow for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue for decision is whether respondent may proceed with collection in the form of a filed tax_lien for the total amount of petitioner’s federal_income_tax liabilities for and findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioner a self-employed attorney filed federal_income_tax returns for and for each of those years petitioner reported a tax_liability which was assessed but has not paid any of the tax due on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and petitioner was informed that the notice_of_federal_tax_lien had been filed a day earlier on date on date petitioner filed a form request for a collection_due_process_hearing 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended with respect to those taxable years as the basis for his disagreement he stated statute_of_limitations waiver and estoppel petitioner and respondent’s settlement officer participated in an in-person appeals hearing on date that same day petitioner submitted an offer-in-compromise of dollar_figure on the basis of doubt as to liability and doubt as to collectibility petitioner’s offer-in-compromise covered his federal_income_tax liabilities for through as of the date the lien at issue was filed for the taxable years at issue in this case alone petitioner’s income_tax liabilities exceeded dollar_figure as to those tax_liabilities petitioner in his offer-in-compromise asserted only that i do not owe the tax for the year because the statute_of_limitations has run petitioner also provided a form 433-a collection information statement for wage earners and self-employed individuals indicating that he was an unmarried self-employed attorney with total monthly income of dollar_figure and total monthly living_expenses of dollar_figure the settlement officer informed petitioner that the offer- in-compromise could not be considered at that time because some of the years petitioner listed in the offer were still pending before the court_of_appeals for the ninth circuit on date the court_of_appeals issued a decision affirming this court’s decision in kun v commissioner tcmemo_2004_209 in which this court had sustained respondent’s determination that a notice_of_federal_tax_lien filing was an appropriate enforcement action with respect to petitioner’s and federal_income_tax liabilities 157_fedappx_971 9th cir on date respondent’s appeals_office sent petitioner the aforementioned notice_of_determination therein the appeals_office determined that all legal and procedural requirements for filing the notice_of_federal_tax_lien had been met the appeals_office rejected petitioner’s dollar_figure offer-in- compromise because his reasonable collection potential was believed on the basis of his financial statement and supporting documentation to be dollar_figure the appeals_office further noted 2petitioner filed a motion to vacate or revise the decision entered by the court in accordance with that memorandum opinion the court denied that motion in a supplemental memorandum opinion see kun v commissioner tcmemo_2004_273 therein the court noted that petitioner was merely repeating his argument that respondent did not timely assess the liabilities in question id the court then concluded that petitioner failed to present any evidence at trial in support of his contention that his income_tax liabilities were not timely assessed and that failure also infects his motion id 3by that time the court_of_appeals for the ninth circuit’s decision had become final 4the dollar_figure was petitioner’s net realizable equity in assets the appeals_office calculated that number by first adding together the fair_market_value of petitioner’s assets which included among other things a checking account and a car continued that petitioner was not in compliance with the filing and payment requirements with respect to his taxable_year on date petitioner filed a timely petition with the court contesting the notice_of_determination at the time the petition was filed petitioner resided in california a trial was held on date in san francisco california opinion i collection action a statute_of_limitations there is a 10-year limitations_period for collection that commences upon the assessment of the tax sec_6502 if a hearing is requested under sec_6320 or sec_6330 the collection action s that are the subject s of the requested hearing and the running of any period of limitations under sec_6502 are suspended for the period continued the appeals_office then reduced the value of the noncash assets by percent to determine the quick sale value and then further reduced the value of petitioner’s encumbered or exempt assets by the amount of the encumbrances or exempt_amount 5pursuant to the internal_revenue_manual irm an offer-in- compromise will be deemed not processable if all tax returns for which the taxpayer has a filing requirement are not filed administration irm cch pt at big_number date as of date petitioner had not filed a federal_income_tax return or an extension request nor had he made estimated_tax payments or had any_tax withheld for that year during which the hearing and appeals thereof are pending see sec_6320 sec_6330 petitioner alleges in his petition that respondent is attempting to collect taxes for years in which the statute_of_limitations has clearly run petitioner is incorrect a federal_income_tax deficiency and additions to tax were assessed for each of the tax years now at issue the first such assessment was for and was made on date respondent filed the notice_of_federal_tax_lien with respect to the taxable years now at issue which included on date within the 10-year limitations_period for collection in addition on date petitioner requested a hearing with respect to his and tax years that request suspended and continues to suspend the period of limitations on collection for and the other tax years at issue respondent therefore is not time barred from taking collection action with respect to and the other years at issue petitioner’s entire statute-of-limitations argument focuses on whether the limitations_period was also tolled by an offer-in- compromise that he submitted on date which he contends was for and not that entire issue is a red 6this is in response to a statement by the settlement officer and an argument by respondent that the limitations_period continued herring because as explained above the limitations_period for collection action as to remains open whether or not that limitations_period was tolled by petitioner’s date offer- in-compromise b general rules regarding an appeals hearing if a taxpayer liable to pay taxes fails to do so after demand for payment the tax_liability becomes a lien in favor of the united_states against all of the taxpayer’s real and personal_property and rights to such property sec_6321 the lien arises at the time the assessment is made and continues until the liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 the secretary is obliged to notify the taxpayer within business days that a notice of a federal_tax_lien has been filed and that administrative appeals are available to the taxpayer sec_6320 upon timely request a taxpayer is entitled to a hearing before the internal_revenue_service office of appeals regarding the propriety of the filing of the lien sec_6320 this hearing is conducted in accordance with the procedural requirements of sec_6330 sec_6320 continued for collection with respect to was tolled under sec_6331 and i from date until days after the court_of_appeals for the ninth circuit’s date decision the taxpayer is entitled to appeal the determination of the appeals_office made on or before date to the tax_court or a u s district_court depending on the type of tax at issue sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion has occurred if the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 aside from his statute_of_limitations argument petitioner raises no argument as to the underlying tax_liabilities for the taxable years at issue see 117_tc_127 noting that an argument that the limitations_period on collection has run is a challenge to the underlying tax_liability that we review de novo the only issue left to be addressed is the rejection of petitioner’s offer-in-compromise 7determinations made after date are appealable only to the tax_court see pension_protection_act of publaw_109_280 120_stat_1019 c petitioner’s offer-in-compromise among the issues that may be raised at the appeals_office and are reviewed for an abuse_of_discretion are offers of collection alternatives such as an offer-in-compromise sec_6330 the court reviews the appeals officer’s rejection of an offer-in-compromise to decide whether the rejection was arbitrary capricious or without sound basis in fact or law and therefore an abuse_of_discretion 125_tc_301 affd 469_f3d_27 1st cir woodral v commissioner supra pincite sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the secretary sec_301_7122-1 proced admin regs however regulations promulgated under sec_7122 provide that no offer to compromise may be rejected solely on the basis of the amount of the offer without evaluating that offer under the provisions of the regulations and the secretary’s policies and procedures regarding the compromise of cases sec_301 f proced admin regs the grounds for compromise of a tax_liability are doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs petitioner based his offer-in-compromise on doubt as to collectibility which exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs in determining the taxpayer’s ability to pay the individual facts and circumstances of the taxpayer’s case are considered and the taxpayer is permitted to retain sufficient funds to pay basic living_expenses sec_301_7122-1 proced admin regs petitioner contends that it was an abuse_of_discretion for respondent’s settlement officer to reject his offer-in-compromise without considering the bankruptcy exemption apparently a california statute that allegedly exempts from creditors certain property belonging to a debtor in bankruptcy respondent asserts that because petitioner raised the issue of a potential bankruptcy filing for the first time at trial the issue is not relevant as to whether respondent’s settlement officer abused his discretion as to the merits of petitioner’s argument respondent asserts that any state law exemption is not effective against a federal_tax_lien and that in any event because the 8in the interest of completeness petitioner also based his offer-in-compromise on doubt as to liability with respect to the taxable_year on the basis that the applicable limitations_period on collections had run with respect to that taxable_year we have already addressed that issue 9the statute referred to by petitioner is cal civ proc code sec_703 b west supp notice_of_federal_tax_lien was filed before petitioner would have filed a bankruptcy petition the federal_tax_lien would continue to attach to any exempt_property in reviewing the commissioner’s decision to reject an offer- in-compromise for abuse_of_discretion we cannot consider issues that were not raised before the commissioner’s appeals_office see 129_tc_107 we hold today that we do not have authority to consider sec_6330 issues that were not raised before the appeals_office 118_tc_488 in our review for an abuse_of_discretion under sec_6330 of respondent’s determination generally we consider only arguments issues and other matters that were raised at the collection hearing or otherwise brought to the attention of the appeals_office sec_301_6330-1 q a-f5 proced admin regs there is nothing in the record reflecting that petitioner raised the issue of a potential bankruptcy filing before the appeals_office nor does petitioner assert at least in a comprehensible manner to the contrarydollar_figure moreover respondent is correct that the notice_of_federal_tax_lien filed in february 10in his reply brief petitioner appears to point to respondent’s brief or some other document in what might constitute an effort to demonstrate that petitioner raised the bankruptcy issue before the appeals_office we remain unpersuaded that petitioner raised the issue before the appeals_office would survive a subsequent bankruptcy filing by petitioner regardless of any california statute see u s c sec_522 providing that exempt_property remains subject_to a properly filed tax_lien even though the underlying tax claim may have been discharged 122_tc_287 federal tax_liens are not extinguished by personal discharge_in_bankruptcy because the settlement officer based his decision on an analysis of financial information provided by petitioner indicating a reasonable collection potential in excess of dollar_figure see supra p and on the fact that petitioner was not in compliance with federal_income_tax laws see supra note respondent’s settlement officer did not abuse his discretion in rejecting petitioner’s offer-in-compromise we shall therefore sustain respondent’s determination to proceed with collection by lien ii sec_6673 penalty although respondent does not ask the court to impose a penalty upon petitioner under sec_6673 the court may impose such a penalty sua sponte see 115_tc_576 petitioner is an attorney with a longstanding habit of failing to pay federal_income_tax as an attorney he knew or should have known that he was instituting this case primarily for delay indeed both of his arguments--the argument regarding the statute_of_limitations and the argument regarding bankruptcy--are clearly groundless in light of the relevant statutes and this court’s caselaw his dilatory tactics are further evidenced by the fact that he raised an unsupported statute-of-limitations argument in his prior tax_court case see supra note because we are convinced that petitioner instituted this case primarily in order to delay collection we shall impose upon petitioner a dollar_figure penalty pursuant to sec_6673 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered
